Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 1 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 2 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 3 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 4 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 5 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 6 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 7 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 8 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document    Page 9 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 10 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 11 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 12 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 13 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 14 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 15 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 16 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 17 of 18
Case 5:18-bk-04214-RNO   Doc 82 Filed 07/02/19 Entered 07/02/19 11:48:53   Desc
                         Main Document   Page 18 of 18
